Citation Nr: 1140754	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left knee arthritis.  

2. Entitlement to an evaluation in excess of 20 percent for left knee strain with meniscus tear (ligament injury).    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent evaluation for left knee arthritis and 20 percent evaluation for left knee strain with meniscus tear.  

The Board notes that the Veteran submitted a June 2009 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the local RO. In August 2009, the Veteran submitted a written request to withdraw his Board hearing request. The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011).    

In a December 2010 decision, the Board remanded the claims for additional development and adjudicative action. The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The evidence of record demonstrates the Veteran's left knee is characterized by subjective complaints of giving way, weakness, intermittent "needle" sensation, flare ups, incoordination, decreased speed of joint motion, and by objective findings of meniscus tear, degenerative joint disease, pain, forward flexion to 87 degrees, extension limited by 10 degrees, and no evidence of ankylosis, impairment of tibia and fibula, episodes of dislocation or subluxation, or lateral instability. 



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for left knee arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5010-5260 (2011).  

2. The criteria for an evaluation in excess of 20 percent for left knee strain with meniscus tear have not been met. 38 U.S.C.A. §§ 1155, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5258 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a November 2007 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disabilities, the evidence must show that such disabilities have gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the November 2007 letter also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from November 2007 to December 2008, February 2009 to October 2010, and February 2011. 

The Veteran was provided VA examinations in connection with his claims on appeal in November 2007 and January 2011. The VA examiners noted the Veteran's medical history and recorded pertinent examination findings. The January 2011 examiner also reviewed the claims file. Although the claims file was not available for review at the November 2007 VA examination, the examiner reviewed the Veteran's medical records pertinent to the claim on appeal. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board acknowledges the Veteran's July 2011 personal statement, in which he indicated that he had received treatment at the VA regarding his knee, which would support his claim, and reported that his left knee arthritis "has become much worse." The record includes a January 2011 VA examination report regarding the left knee and the Veteran did not specifically indicate that the left knee symptoms were worse that shown at the time of the examination.  He did not indicate that there were additional treatment records outstanding regarding the left knee.  Therefore an additional VA examination is not warranted in this case and there is no indication that additional treatment records need to be obtained. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The Veteran claims that his service-connected left knee disability is worse than the current 10 percent and 20 percent evaluations contemplate, and contends that higher evaluations are warranted.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. Id. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Id. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Left Knee Arthritis 

Under the current rating criteria, the Veteran's service-connected left knee arthritis is evaluated at 10 percent disabling. See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2011). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. See 38 C.F.R. § 4.27 (2011). 

Arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011). Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). When limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Id. 

Limitation of motion for the knee is rated under Diagnostic Codes 5260 and 5261. Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent evaluation, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent evaluation. Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable evaluation, extension limited to 10 degrees warrants a 10 percent evaluation, extension limited to 15 degrees warrants a 20 percent evaluation, extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation. Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II (2011).

After carefully reviewing the evidentiary record, the Board finds that the Veteran's left knee arthritis is appropriately rated at 10 percent disabling under Diagnostic Codes 5010-5260, and a preponderance of the evidence is against a finding that a higher rating under Diagnostic Codes 5010-5260 is warranted.

At the November 2007 VA examination, the Veteran exhibited left knee flexion limited to 120 degrees upon active and passive motion and flexion limited to 105 degrees against strong resistance. He also displayed full extension upon active and passive motion and against strong resistance. At the January 2011 VA examination, the Veteran exhibited left knee flexion limited to 87 degrees with active motion and flexion limited to 85 degrees after repetitive motion, as well as extension limited to 10 degrees with active motion and after repetitive motion. A July 2010 VA outpatient treatment record noted the Veteran's limited knee flexion, but the measurement in degrees was not documented. 

The Board acknowledges that the record includes evidence of extension limited to 10 degrees which could meet the criteria for a 10 percent disability rating, however, entitlement to a separate rating for limitation of extension is not warranted in this case. While the current 10 percent rating is listed under Diagnostic Code 5260, pertaining to limitation of flexion, the evidence clearly shows that limitation of flexion has been noncompensable during the entire appeal period.  Thus, to the extent that there is compensable limitation of extension shown, it is already contemplated in the current 10 percent rating for left knee arthritis, and the medical evidence of record does not show that the left knee disability meets the criteria for an evaluation in excess of 10 percent for limitation of flexion or extension. See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011). 

Moreover, the Veteran was diagnosed with minimal osteoarthritis of the left knee in a June 1969 VA examination report, and his diagnosis of left knee arthritis has been confirmed by subsequent medical evidence of record. Most recently, an x-ray report for the November 2007 VA examination revealed mild degenerative joint disease of the left knee and patellofemoral joints. The January 2011 VA examiner noted a January 2010 x-ray report of the Veteran's left knee, which revealed significant degenerative joint disease in the lateral and patellofemoral compartments bilaterally. Both VA examination reports also documented the Veteran's complaints of moderate flare-ups of joint disease every two to three weeks; however, there is no medical evidence of record to show the Veteran has occasional incapacitating exacerbations. Therefore, an initial evaluation in excess of 10 percent is not warranted for the Veteran's service-connected left knee strain under Diagnostic Codes 5010-5260. 

B. Left Knee Strain with Meniscus Tear

Under the current rating criteria, the Veteran's service-connected left knee strain with meniscus tear is evaluated at 20 percent disabling. See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 (2011). Pursuant to Diagnostic Code 5258, the maximum 20 percent rating is assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.

Since the Veteran is in receipt of the maximum 20 percent disability rating under Diagnostic Code 5258, and because the criteria for referral for an extraschedular evaluation have not been met, as discussed below, the Board finds that a higher rating for the left knee strain under Diagnostic Code 5258 is not warranted. 

The Board has considered whether any other diagnostic codes pertaining to the knee are applicable in this case to warrant an evaluation in excess of 20 percent for the service-connected left knee strain.

The evidence of record, as discussed above, does not show the Veteran meets the criteria for a compensable rating for limitation of flexion under Diagnostic Code 5260 or for a compensable rating in excess of 20 percent for limitation of extension under Diagnostic Code 5261. Both VA examiners found no objective evidence of joint ankylosis or impairment of the tibia and fibula, thus a higher rating under Diagnostic Code 5256 or 5262 is not warranted. The Veteran denied episodes of dislocation or subluxation of the left knee at both VA examinations, and both VA examiners found the Veteran's medial/lateral collateral ligament stability was normal in the neutral position and in 30 degrees flexion. A December 2008 VA outpatient treatment record also noted the Veteran's coordination was within normal limits, thus a higher rating under Diagnostic Code 5257 is not warranted. As a result, these diagnostic codes are not for application in this case and do not provide an evaluation in excess of 20 percent for the Veteran's service-connected left knee strain. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2011).

With respect to the possibility of higher ratings under 38 C.F.R. §§ 4.40, 4.45, the Board has considered whether evaluations in excess of 10 percent and 20 percent could be assigned on the basis of functional loss due to the Veteran's service-connected left knee arthritis and strain. See DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). 

The Board notes that the findings of record do not support evaluations in excess of those currently assigned due to functional loss. The Veteran complained of left knee pain in VA outpatient treatment records dated November 2007, November 2008, December 2008, February 2009, and February 2010. He made complaints of his left knee at both VA examination, to include giving way, weakness, intermittent "needle" sensation with increased weight, moderate flare-ups of joint disease every two to three weeks that lasts for one to days, and the ability to stand for 15 to 30 minutes and walk one quarter of a mile. At the January 2011 VA examination, he also complained of incoordination, decreased speed of joint motion, and the inability to walk more than a few yards. 

Following the examinations, the November 2007 examiner found no objective evidence of additional limitation of motion on repetitive use of the left knee, and the January 2011 examiner noted objective evidence of pain with active motion and following repetitive motion, and flexion of the left knee was decreased by two degrees after repetitive use, as noted above. 

The Board finds that the Veteran's degree of additional limitation of flexion after repetitive use due to pain is currently contemplated in the 20 percent rating and an evaluation in excess of 20 percent for the Veteran's left knee disability is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.     

The Board has considered the Veteran's reported history of his left knee disability and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the Veteran is not competent to identify specific levels of his service-connected left knee arthritis and strain according to the appropriate diagnostic codes. In this case, such competent evidence concerning the most recent nature and extent of the Veteran's left knee arthritis and strain have been provided in the medical evidence of record. As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has been given with regard to whether the Veteran's service-connected left knee presents an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render the application of the regular schedular standards impractical and inadequate. 38 C.F.R. § 3.321(b)(1) (2011); Floyd v. Brown, 9 Vet. App. 88, 94 (1996). If such a finding is made, the RO must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd, 9 Vet. App. at 88. The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating. Id.  

During the pendency of this appeal, the Veteran reported at the November 2007 VA examination that he missed approximately 15 half days of work in the last 12 months and is unable to climb ladders or complete heavy lifting during flare ups of his left knee. At the January 2011 VA examination, he reported that he is self-employed as a trash hauler and missed approximately 2 days in the last 12 months for reasons related to his left knee. The Veteran further noted that "when [he has] to haul the trash off, [he] may have to take several days to get this thing back in order," which is unpredictable at least a couple of times per week. Both examiners listed the Veteran's significant occupational effects as decreased mobility, problems with lifting and carrying, and the November 2007 examiner added weakness or fatigue, and pain. 

The Board finds that the schedular evaluations currently assigned are inadequate in this case, as they fail to reasonably describe or contemplate the Veteran's reported missed days of work due to his service-connected left knee arthritis and strain. However, the Board does not find evidence of record to warrant a referral for consideration of an extraschedular rating for each service-connected disability on appeal. There is no evidence showing the Veteran has been hospitalized as a result of his left knee strain or arthritis or that his left knee causes marked interference with his current employment, based on the report in November 2007 of missing 7 and 1/2 days of work in one year and the report in January 2011 of missing 2 days of work in 12 months. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims of entitlement to an evaluation in excess of 10 percent for left knee arthritis and to an evaluation in excess of 20 percent for left knee strain. See Gilbert, 1 Vet. App. at 55.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 10 percent for left knee arthritis is denied.  

Entitlement to an evaluation in excess of 20 percent for left knee strain with meniscus tear (ligament injury) is denied.    



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


